Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 1 of 10 PageID #: 1737




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

  CIVIL ACTION NO. 4:19-CV-00155-JHM

  RANDY BRANSON, ET AL.                                                            PLAINTIFFS

  V.

  ALLIANCE COAL, LLC
  WEBSTER COUNTY COAL, LLC
  ALLIANCE RESOURCE PARTNERS, LP
  ALLIANCE RESOURCE OPERATING PARTNERS, LP
  WARRIOR COAL, LLC
  RIVER VIEW COAL, LLC                                                           DEFENDANTS

                               MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant Alliance Resource Operating Partners’

  Motion to Dismiss for Lack of Personal Jurisdiction. [DN 57]. Fully briefed, this matter is ripe

  for decision.   For the following reasons, Defendant’s motion is DENIED WITHOUT

  PREJUDICE.

                                         I. BACKGROUND

         According to the Amended Complaint, three coal mines in western Kentucky

  systemically underpaid their employees for several years. [DN 23]. Plaintiffs, employees of

  those coal mines, brought this collective action under the Fair Labor Standards Act and class

  action under the Kentucky Wage and Hour Act to recover unpaid wages. [Id.].

         Plaintiffs sued six defendants: the three coal mines that allegedly underpaid them and

  three parent companies. The three parent companies are Alliance Coal LLC, Alliance Resource

  Operating Partners, LP (“AROP”), and Alliance Resource Partners, LP (“ARLP”). ARLP is at

  the top of the web—it owns 98.989 percent of AROP, which in turn owns 99.999 percent of

  Alliance Coal. [DN 23 at 2, ¶ 1 n.1]. Alliance Coal owns all three coal mines. [Id.]. All three

                                                 1
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 2 of 10 PageID #: 1738




  parent companies are incorporated in Delaware and have the same principal place of business in

  Oklahoma. [Id. at 5, ¶¶ 14–16].

         AROP, the “middle” parent defendant, moves to dismiss the case against it for lack of

  personal jurisdiction. [DN 57]. It claims it is not at home in the Commonwealth of Kentucky,

  nor has it purposefully availed itself of the privilege of doing business in the Commonwealth.

  [DN 57-1 at 4–7]. In an affidavit supporting the motion to dismiss, an AROP representative

  asserted that AROP has no employees or officers, is licensed to conduct business in Delaware

  and Oklahoma only, and has no Kentucky office. [DN 57-2 at ¶¶ 3–5]. Plaintiffs, relying on

  publicly available information, assert AROP is subject to personal jurisdiction because it

  represented it was a Kentucky resident in a previous case, the individuals working for AROP

  reside in Kentucky, and AROP is an alter ego of the other Alliance entities. [DN 126 at 9–11].

  In the alternative, Plaintiffs ask to conduct jurisdictional discovery. [Id. at 11–13].

                                       II. STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(2) governs dismissal of a case based on lack of

  personal jurisdiction. FED. R. CIV. P. 12(b)(2). “The plaintiff bears the burden of establishing

  that jurisdiction exists.” Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991). When

  faced with a properly supported Rule 12(b)(2) motion, “the plaintiff may not stand on his

  pleadings but must, by affidavit or otherwise, set forth specific facts showing that the court has

  jurisdiction.” Id.

         A court considering a Rule 12(b)(2) motion has three procedural options: “[I]t may

  decide the motion upon the affidavits alone; it may permit discovery in aid of deciding the

  motion; or it may conduct an evidentiary hearing to resolve any apparent factual questions.” Id.

  If the court does not conduct an evidentiary hearing or order jurisdictional discovery, the plaintiff



                                                    2
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 3 of 10 PageID #: 1739




  “need make only a prima facie showing that personal jurisdiction exists.” MAG IAS Holdings,

  Inc. v. Schmückle, 854 F.3d 894, 899 (6th Cir. 2017).                    The court must not “weigh the

  controverting assertions of the party seeking dismissal” when determining whether the prima

  facie case is satisfied. Theunissen, 935 F.2d at 1459. If jurisdiction hinges on facts not readily

  available to the plaintiff, “courts are to assist the plaintiff by allowing jurisdictional discovery

  unless the plaintiff’s claim is clearly frivolous.”               Lindsey v. Cargotec USA, Inc., No.

  4:09-cv-71-JHM, 2010 WL 3397355, at *1 (W.D. Ky. Aug. 26, 2010) (quoting Toys R Us, Inc. v.

  Step Two, S.A., 318 F.3d 446, 456 (3d Cir. 2003)).

                                                 III. DISCUSSION

          A federal court can exert personal jurisdiction over a defendant if the defendant’s

  continuous and systematic contacts render it “essentially at home in the forum state” (general

  jurisdiction) or if the defendant has minimum contacts with the forum state and the litigation

  derives from those contacts (specific jurisdiction). Goodyear Dunlap Tires Operations, S.A. v.

  Brown, 564 U.S. 915, 919 (2011). Further, the exercise of personal jurisdiction must not violate

  the state long-arm statute. See FED. R. CIV. P. 4(k)(1)(A). Kentucky’s long-arm statute is

  narrower than the federal due process clause. KY. REV. STAT. § 454.210; Caesars Riverboat

  Casino, LLC v. Beach, 336 S.W.3d 51, 56–57 (Ky. 2011). Thus, for a Kentucky court to

  exercise specific jurisdiction over a nonresident defendant, it must determine the defendant’s

  conduct falls within the enumerated categories of § 454.210(2)(a) and the conduct satisfies the

  federal due process inquiry.1          See Pinkerton Tobacco Co., LP v. Kretek Int’l, Inc., No.

  4:20-cv-24-JHM, 2020 WL 5648136, at *2 (W.D. Ky. Sept. 22, 2020) (“[T]he Court must first




      1
         Because the Kentucky long-arm statute applies only to nonresident defendants, it does not limit the general
  jurisdiction analysis. See KY. REV. STAT. § 454.210(2)(a).

                                                          3
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 4 of 10 PageID #: 1740




  determine if personal jurisdiction is proper under Kentucky’s long-arm statute. If so, the Court

  will then turn to the federal due process analysis.”).

         Plaintiffs assert that AROP is amenable both to general jurisdiction and specific

  jurisdiction in the Commonwealth. In making this argument, Plaintiffs put forth two separate

  theories. First, they claim AROP is subject to general jurisdiction because it is “at home” in

  Kentucky.    Second, they argue AROP is both subject to general jurisdiction and specific

  jurisdiction as an “alter ego” of its parent company, ARLP, and its subsidiary Alliance Coal.

  The Court will consider these two theories in turn.

     A. General Jurisdiction

         General jurisdiction renders a defendant amenable to suit in the forum state for “any and

  all claims” against it, even claims unrelated to the defendant’s activities in the state. Daimler AG

  v. Bauman, 571 U.S. 117, 137 (2014). For a court to exert such “all-purpose jurisdiction” over a

  defendant, it must find the defendant’s forum contacts are so “continuous and systematic” as to

  render it “essentially at home” in the forum state. Id. at 137, 139 (quoting Goodyear, 564 U.S. at

  919). Typically, a corporation is “at home” in the state of incorporation and principal place of

  business. Daimler, 571 U.S. at 137. But general jurisdiction is not necessarily limited to those

  two venues. See id. (recognizing that, although the state of incorporation and principal place of

  business are the paradigmatic all-purpose forums, a corporation could be subject to general

  jurisdiction in another location). In Perkins v. Benguet Consolidated Mining Co., the Supreme

  Court held that a corporate defendant, located and headquartered in the Philippines, was subject

  to general jurisdiction in Ohio because, during the time period in question, the company’s




                                                    4
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 5 of 10 PageID #: 1741




  president directed all the company’s activities from his Ohio home. 342 U.S. 437, 447–48

  (1952).2

          AROP is incorporated in Delaware with its principal place of business in Oklahoma.

  [DN 23 at 5, ¶ 16]. But AROP’s principal place of business is not very insightful because,

  according to AROP, it has no officers or employees.                  [DN 57-2 at 2, ¶ 4].        As Perkins

  demonstrates, the formal designation is not dispositive—the important factor is where the

  business is actually run. Even though AROP has no officers or employees, someone is making

  AROP’s business decisions and running its business operations. Plaintiffs believe that person is

  in Kentucky. They produced some information to support that claim: (1) the individual who

  submitted AROP’s jurisdictional affidavit, R. Eberly Davis, previously stated under oath that he

  was a Kentucky resident and (2) Dun & Bradstreet’s corporate profile for AROP lists Joseph W.

  Craft III as AROP’s “Key Principal”; Plaintiffs assert Craft is a Kentucky resident. [DN 126-4 at

  3, ¶ 10; DN 126-6; DN 126 at 6].

          If one or more of these individuals handles most or all of AROP’s business operations

  from Kentucky, AROP could be “essentially at home” in the Commonwealth. See Daimler, 571

  U.S. at 137; Perkins, 342 U.S. at 447–48; Bird v. Parsons, 289 F.3d 865, 873–74 (6th Cir. 2002)

  (declining to assert general jurisdiction over a defendant absent evidence that the defendant

  “directs its business operations from [the state]”). On the record so far, the Court cannot say

  Plaintiffs have made the required prima facie showing. Plaintiffs have, however, provided

  enough evidence to warrant jurisdictional discovery. See Lindsey, 2010 WL 3397355, at *1

  (“Although the plaintiff bears the burden of demonstrating facts that support personal



      2
        The Supreme Court recently reaffirmed Perkins as the “textbook case of general jurisdiction appropriately
  exercised over a foreign corporation.” Goodyear, 564 U.S. at 928 (quoting Donahue v. Far E. Air Transp. Corp.,
  652 F.2d 1032, 1037 (D.C. Cir. 1981)).

                                                        5
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 6 of 10 PageID #: 1742




  jurisdiction, courts are to assist the plaintiff by allowing jurisdictional discovery unless the

  plaintiff’s claim is clearly frivolous.”).

      B. Alter Ego Theory

            Plaintiffs also assert that AROP is “essentially the same entity” as ARLP and the Alliance

  subsidiaries—thus, because ARLP and the subsidiaries are “at home” in Kentucky for personal

  jurisdiction, AROP is too.3 [DN 126 at 9]. The Court may assign the other Alliance entities’

  Kentucky contacts against AROP only if AROP is an “alter ego” of the other entities. Estate of

  Thomson v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 362 (6th Cir. 2008).                                 When

  determining whether AROP is an alter ego of the other Alliance entities, federal common law

  applies to Plaintiffs’ federal law claims and Kentucky law applies to Plaintiffs’ state law claims.

  See Anwar v. Dow Chem. Co., 876 F.3d 841, 848–49 (6th Cir. 2017).

                  i.    Federal Law

            “To satisfy the alter-ego test” under federal common law, a plaintiff “must demonstrate

  ‘unity of interest and ownership’ that goes beyond mere ownership and shared management

  personnel.” Anwar, 876 F.3d at 849 (quoting Ranza v. Nike, Inc., 793 F.3d 1059, 1073 (9th Cir.

  2015)).     When examining unity of interest and ownership, courts consider factors such as

  whether the defendants exert control over daily business operations, “share[ ] the same

  management and supervision, operate[ ] at the same location, use[ ] the same phone lines and

  office materials, work[ ] in the same industry[,] and interchange[ ] services at times.” Anwar,

  876 F.3d at 849 (citing Flynn v. Greg Anthony Constr. Co., 95 F. App’x 726, 737 (6th Cir.



       3
         Plaintiffs’ specific jurisdiction argument rests on this same alter-ego theory. [DN 126 at 11–12]. Plaintiffs
  argue the “purposeful availment” prong of the specific jurisdiction test is satisfied because “AROP purposely
  availed itself of Kentucky by virtue of the partnership owners residing and conducting business in Kentucky and the
  alleged FLSA and state wage and hour law violations occurred in Kentucky.” [Id. at 11]. The “partnership owners”
  Plaintiffs describe are ARLP’s partners, and the subsidiaries allegedly committed the wage and hour violations.
  These allegations are attributable to AROP only if AROP is the alter ego of the other entities.

                                                           6
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 7 of 10 PageID #: 1743




  2003)). In Anwar, the Sixth Circuit found a plaintiff could not establish an alter ego relationship

  against a company’s foreign subsidiary, even though the foreign subsidiary had the same parent

  corporation as the U.S. subsidiary, because the subsidiaries used different addresses and phone

  lines, did not share employees, and kept separate records and financial statements. Id. at 850.

  The court also noted that the plaintiff failed to allege the foreign subsidiary controlled the daily

  affairs of the U.S. subsidiary. Id.

          Plaintiffs have yet not made the required prima facie showing that AROP is an alter ego

  of the other Alliance entities. Plaintiffs provided the following facts that weigh on the prima

  facie case: (1) AROP has the same address as the other Alliance entities [DN 23 at 5]; (2) AROP

  shares some of the same managers as the other Alliance entities; and (3) ARLP and AROP exert

  some control over the subsidiaries. [DN 126 at 3–5]. Although these facts provide a closer case

  than Anwar, they do not meet the prima facie requirement. Cf. Anwar, 876 F.3d at 850.

  Notably, Plaintiffs alleged no facts suggesting ARLP controls AROP’s daily business activities

  or that AROP keeps the same records as the other entities.

          Certain facts that Plaintiffs allege do not weigh heavily on the federal alter ego test. For

  example, Plaintiffs’ Amended Complaint alleges that ARLP owns 98.989 percent of AROP and

  AROP, in turn, owns 99.999 percent of subsidiary Alliance Coal. [DN 23 at 2, ¶ 1 n.1]. But

  “mere ownership” is insufficient absent additional facts establishing an alter ego relationship.

  See Anwar, 876 F.3d at 849; Niemi v. NHK Spring Co., 543 F.3d 294, 308 (6th Cir. 2008) (“[A]

  company does not purposefully avail itself of the privilege of doing business in the forum state

  merely by owning a corporation subject to jurisdiction.”). And although AROP may hold itself

  out to the public as “one and the same” as ALRP and the Alliance subsidiaries, [DN 126 at 3–5],

  external representations do not establish an alter ego relationship.



                                                   7
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 8 of 10 PageID #: 1744




           The Court believes jurisdictional discovery is warranted, however, on a potential alter

  ego relationship between ARLP and AROP. The two partnerships share the same address, work

  in the same industry, and Joseph Craft III and R. Eberly Davis (the two individuals affiliated

  with AROP) are on ARLP’s leadership team. [DN 126-5 at 2]. These similarities warrant an

  inference that ARLP and AROP share a “unity of interest and ownership” sufficient to create an

  alter ego relationship. Anwar, 876 F.3d at 849. If jurisdictional discovery reveals that AROP is

  a shell company for ARLP, it could provide a basis for imputing ARLP’s Kentucky contacts to

  AROP for personal jurisdiction. See Oyuela v. Seacor Marine, Inc., 290 F. Supp. 2d 713, 722

  (E.D. La. 2003) (“[W]hen an affiliate is nothing more than a ‘shell,’ it can be considered an

  agent or alter ego of the parent or its co-affiliate and their contacts with the forum can subject the

  ‘shell’ company to jurisdiction.”).

           Conversely, however, discovery is not warranted on the relationship between AROP and

  the Alliance subsidiaries. Plaintiffs have not made a showing that AROP, a company with few if

  any employees or officers and no evident business operations, was controlling the day-to-day

  functions of Alliance Coal and the other subsidiaries.

                 ii.    State Law

           Kentucky law applies a different test for alter ego relationships, but the Court reaches the

  same result—jurisdictional discovery is warranted for the relationship between ARLP and

  AROP, but not for the relationship between AROP and the subsidiaries.

           For a plaintiff to pierce the corporate veil under Kentucky law,4 the court must find “both

  this element of domination and circumstances in which continued recognition of the corporation

  as a separate entity would sanction a fraud or promote injustice.” Inter-Tel Techs., Inc. v. Linn

      4
         Absent a state court case applying an alter-ego test to determine personal jurisdiction, the Sixth Circuit looks
  to state laws on piercing the corporate veil. See Estate of Thomson, 545 F.3d at 362–63 (applying general Ohio test
  for alter ego relationship to personal jurisdiction).

                                                            8
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 9 of 10 PageID #: 1745




  Station Prop., LLC, 360 S.W.3d 152, 155 (Ky. 2012). For the first element, domination, the

  Kentucky Supreme Court provided a list of factors for courts to consider:

         a) Does the parent own all or most of stock of the subsidiary?
         b) Do the parent and subsidiary corporations have common directors or officers?
         c) Does the parent corporation finance the subsidiary?
         d) Did the parent corporation subscribe to all of the capital stock of the subsidiary
         or otherwise cause its incorporation?
         e) Does the subsidiary have grossly inadequate capital?
         f) Does the parent pay the salaries and other expenses or losses of the subsidiary?
         g) Does the subsidiary do no business except with the parent or does the
         subsidiary have no assets except those conveyed to it by the parent?
         h) Is the subsidiary described by the parent (in papers or statements) as a
         department or division of the parent or is the business or financial responsibility
         of the subsidiary referred to as the parent corporation’s own?
         i) Does the parent use the property of the subsidiary as its own?
         j) Do the directors or executives fail to act independently in the interest of the
         subsidiary, and do they instead take orders from the parent, and act in the parent’s
         interest?
         k) Are the formal legal requirements of the subsidiary not observed?

  Id. at 163–64. The “most critical factors” are “grossly inadequate capitalization, egregious

  failure to observe legal formalities and disregard of distinctions between parent and subsidiary,

  and a high degree of control by the parent over the subsidiary’s operations and decisions,

  particularly those of a day-to-day nature.” Id. at 164.

         As previously stated, Plaintiffs have provided evidence that ARLP and AROP’s

  relationship satisfies some of these elements: ARLP owns nearly all of AROP, the partnerships

  share officers, and AROP has (apparently) no salaries or expenses. [DN 126 at 4, DN 126-5].

  The remaining factors require insight into the partnership’s internal structure, a difficult task

  without discovery. See Malone v. Stanley Black & Decker, Inc., 965 F.3d 499, 506 (6th Cir.

  2020) (recognizing that an ordinary consumer “cannot know” details about a company’s sales

  and internal processes without discovery).        Jurisdictional discovery is warranted for the

  relationship between ARLP and AROP on Plaintiffs’ state law claims.



                                                   9
Case 4:19-cv-00155-JHM-HBB Document 150 Filed 03/17/21 Page 10 of 10 PageID #: 1746




          Plaintiffs have not provided evidence, however, that AROP “dominates” the subsidiaries

   such that the subsidiaries are AROP’s alter ego. Plaintiffs do not allege AROP treats the

   subsidiaries as part of itself, exerts day-to-day control over the subsidiaries’ operations, or

   undercapitalizes the subsidiaries. Cf. Inter-Tel, 360 S.W.3d at 164. Instead, Plaintiffs’ main

   allegations are that the “policies, protocols, guidelines, and internal monitoring system” all come

   from AROP and ARLP. [DN 126 at 9]. But policies and guidelines are the sort of the high-level

   decisions that often come from parent companies, not the sort of day-to-day decisions suggesting

   the parent company “dominates” the subsidiary.            Therefore, the Court will not grant

   jurisdictional discovery into the relationship between AROP and the subsidiaries.

                                           IV. CONCLUSION

          For the reasons set forth above, IT IS HEREBY ORDERED that Alliance Resource

   Operating Partners’ Motion to Dismiss for Lack of Personal Jurisdiction [DN 57] is DENIED

   WITHOUT PREJUDICE. No later than July 1, 2021, the parties shall complete discovery on

   the issue of personal jurisdiction. Following jurisdictional discovery, AROP may file a renewed

   motion to dismiss.




                                                                                 March 15, 2021


   cc:    Counsel of Record




                                                   10
